Citation Nr: 1144119	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether the Veteran is eligible for pension payment. 

3.  Entitlement to special monthly pension (SMP) on account of being in need of aid and attendance of another person or on account of being housebound. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to April 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from January 2003 and June 2004 rating decisions.  In February 2009 the Board remanded the case for the RO to issue a supplemental statement of the case addressing medical records that had been received in the record without a waiver of RO consideration.

The issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's countable annual income is in excess of the established income limit for receipt of payment for nonservice-connected pension benefits.

2.  The Veteran is not blind or nearly blind, and is not institutionalized in a nursing home on account of physical or mental incapacity.  

3.  The Veteran is not unable to feed or clothe himself, bedridden, or incapable of attending to the needs of nature without assistance.  

4.  The Veteran's disabilities, when considered in conjunction with each other, do not result in his inability to care for most of his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment.

5.  The Veteran is not substantially confined to his house or its immediate premises.


CONCLUSIONS OF LAW

1.  The income criteria for entitlement to VA nonservice-connected disability pension have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).

2.  The criteria for entitlement to special monthly pension based on the need of aid and attendance of another person or being housebound are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant notice by letters dated in May 2002, April 2010, and June 2011, and the claims were readjudicated in an August 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue of entitlement to special monthly pension have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

As the issue of entitlement to pension eligibility is controlled by the appellant's level of annual income, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  The appellant has provided financial information and the RO has obtained relevant information from the Social Security Administration (SSA).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini, 18 Vet. App. at 112.  

Pension Eligibility

The Secretary shall pay to each Veteran of a period of war who meets the service requirements and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section as increased from time to time under section 5312.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 C.F.R. § 3.23 (b).  

Basic entitlement exists if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3)(v).  

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2011).  As is relevant here, income from SSA disability benefits is not specifically excluded under VA's governing regulations and therefore is included as countable income.  38 C.F.R. § 3.271(g).

Unreimbursed medical expenses will be excluded when all of the following requirements are met:  (i) They were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) They were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g) (2011).  

Here, the record reflects that the Veteran submitted his application for VA benefits in May 2001.  At that time, the Veteran was married and reported his spouse's monthly income as $2,575.00.  He reported no income of his own.

A June 2003 SSA disability decision of record shows that the Veteran was found to be disabled from February 19, 2001.

In May 2007, he filed an Improved Pension Eligibility Verification Report that showed he was receiving monthly SSA disability payments of $ 840.00 during 2003, $ 900.00 during 2004, $ 930.00 during 2005, and $ 980.00 during 2006.  He did not list any medical expenses on the report.

On an October 2007 Declaration of Status of Dependents report, the Veteran stated that he was married, that he did not live with or contribute to his spouse's support, and that he had one biological child and one stepchild neither of whom lived with him.  In June 2011, the Veteran reported that he had been divorced since October 2008 and was still single at the present time.  

An SSA inquiry shows that the Veteran was paid monthly payments of $ 1,095.00 in 2006, $ 1,120.00 in 2007, and $ 1,185.00 from 2008 to 2010.  

The Veteran's has essentially reported that he was married with two children from 2001 through 2007, and divorced with no dependents since 2008.  

The annual income limits for a Veteran with three dependents were $ 15,358.00 from July 1, 2001; effective December 1, 2001, $ 15,776.00; effective December 1, 2002, $ 15,998.00; effective December 1, 2003, $ 16,335.00; effective December 1, 2004, $ 16,777.00; effective December 1, 2005, $ 17,467.00; effective December 1, 2006, $ 18,045.00; and effective December 1, 2007, $ 18,461.00.

Considering the income received by the Veteran from SSA and by his wife from employment during that period, the household income exceeded the limits during the period from 2001 through 2007.  

Likewise, the Veteran's income figures for the period from 2008 through 2010 have exceeded the annual income limit for a single Veteran without dependents.  That limit is $11,830.00 from 2008 to 2010.  See Veterans Benefits Administration Adjudication Procedure Manual (M21-1), Part I, Appendix B.  Significantly, the Veteran has not contested the RO's income determination.  Nor has he alleged that he is economically responsible for a spouse or other dependents.  

For the foregoing reasons, the Board has no discretion but to deny the Veteran's claim for eligibility for nonservice-connected pension benefits since his income has been excessive for the receipt of this benefit throughout the appeal period.  

Special Monthly Pension

The Veteran seeks SMP based on need of regular aid and attendance of another person, and/or by reason of being housebound.  The Veteran has no service-connected disabilities, although it was determined in a June 2004 rating action, that he has been rendered permanently and totally disabled by reason of non-service connected disabilities.  

A veteran may receive pension at a special monthly rate if he needs regular aid and attendance of another individual to conduct routine activities necessary for daily life.  38 U.S.C.A. § 1521(d).  A person is considered to need regular aid and attendance if he is a patient in a nursing home due to mental or physical incapacity; or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another individual; or establishes a factual need of aid and attendance under 38 C.F.R. § 3.352(a) criteria.

A determination as to factual need of aid and attendance must be based on actual requirements of personal assistance from others.  Consideration is given to an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of prosthetic or orthopedic appliances without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which through its essential character actually requires that the claimant remain in bed.  It does not require that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

On a December 2006 VA aid and attendance examination, the Veteran was noted to have a history of medical problems including depression, paranoia, degenerative joint disease, insomnia, and knee arthralgia.  He was not permanently bedridden and he denied any history of visual problems.  He did not wear glasses.  The Veteran reported that he was able to take care of himself and to manage his SSA benefit payments.  He reported that he lived with his stepmother and that she took care of him.  He denied any history of bowel or bladder incontinence, although he stated that very rarely he had trouble controlling his bladder.  He reported some memory problems and used a right knee brace at times for ambulation.  He reported that on a typical day he stayed around the house because he could not be around people.  On examination, he walked with a limp.  The examiner stated that the Veteran was able to feed, clothe, bathe, shave, and toilet himself without assistance.  He had no significant physical restrictions except for bilateral knee problems with pain and swelling; this caused moderate functional limitation of the knees.

The Veteran came alone to a VA aid and attendance examination in March 2011.  He was not permanently bedridden.  He denied any history of visual problems.  He was able to manage his SSA payments himself.  The Veteran reported that he lived by himself and was pretty much taking care of himself.  He was able to cook and had no problems with activities of daily living such as bathing, dressing, and undressing.  He denied bowel or bladder incontinence.  He reported some memory problems and stated that on a typical day he stayed home and sometimes watched television.  He did not like to be around people as they made him nervous.  On examination, he was able to walk without any assistive devices.  His gait was normal.  He had no physical restrictions other than minor bilateral knee problems with pain and some swelling.  The examiner stated that the Veteran did not have any physical disabilities that required the need for aid and attendance.

On a VA psychiatric examination in May 2011, depressive disorder, not otherwise specified was diagnosed.  The Veteran was noted to shower in the morning and fix his own meals.  He was responsible for all of his own house chores and paying his bills.  He did not require aid and attendance in performing routine daily activities and was not housebound due to depression.

In the present case, there no competent medical evidence establishing that the Veteran is a patient in a nursing home, nor does the Veteran claim he is a patient in a nursing home.  The medical evidence does not establish that the Veteran is blind or so nearly blind as to require the aid and attendance of another individual.  

The medical evidence, as discussed above, does not establish that the Veteran is bedridden, that he is unable to dress or undress himself, keep himself ordinarily clean and presentable, feed himself, attend to the wants of nature, or to protect himself from the dangers incident to his daily environment.  The medical evidence thus clearly demonstrates that the Veteran is not so helpless as to need regular aid and attendance.

As for housebound status, a veteran may receive housebound-rate SMP if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for SMP at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  The requirement of "permanently housebound" status will be considered to have been met when the veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  See 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

After a thorough review of the record, it is clear that the Veteran does not meet the SMP requirements for housebound benefits.  First, while his cognitive disorder was noted as 100 percent disabling on the June 2004 rating decision, he does not have another disorder that is independently rated as 60 percent disabling.  Second, the evidence does not show, nor does the Veteran aver, that he is substantially confined to his dwelling or home due to the severity of his health problems.  The evidence does not show he is hospitalized or bedridden.  Based upon the record, the Veteran has not shown entitlement to SMP at the housebound rate.

The Board acknowledges that the Veteran's various disorders impact his life and limit his ability to do all of the things he would like to do.  However, he is not in need of aid and attendance and is not housebound.  Based upon the foregoing, the Board concludes that the preponderance of the evidence is against the claim, whether based upon housebound status or upon need of regular aid and attendance.  Therefore, the reasonable doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to pension payment eligibility is denied.

Special monthly pension by reason of the need for regular aid and attendance of another person, and/or of being housebound due to disabilities is denied.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, claimed as major depression.  A VA hospitalization in January 2008 as well as more recent outpatient records show a diagnosis of PTSD.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Thus the Board has characterized the claim as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

For VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. §§ 3.304(f), 4.125(a).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. Whether a particular stressor is sufficient to trigger PTSD in a given individual is a medical question. 

The Veteran has reported that he served in Iraq and Kuwait during the Gulf War in 1991.  He has reported seeing a lot of dead bodies during that conflict.  On remand, a complete psychological examination should be conducted and, if PTSD is diagnosed, the Veteran's claimed in-service stressors must be discussed. 

Finally, the RO should ensure that the Veteran is provided complete and accurate notice of the information and evidence that is necessary to substantiate the claim as it is currently characterized.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the stressful events to which he was exposed in service.  The Veteran should provide as much detailed information as possible including the dates to within 60 days, places, names of people involved, and detailed descriptions of events. 

2.  Any identified stressors should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Thereafter, the AMC/RO must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record. 

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric condition.  The claims file must be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner any stressors that it has determined are established by the record.  Based on the examination and review of the record, the examiner should enter in the report provided, the diagnosis(es) of the Veteran's current psychiatric disability.  The examiner also should offer opinions with respect to the following:  

   a.  If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

   b.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in the Veteran's service. 

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative. 

4.  The RO/AMC should then review the record and if any claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


